UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 28, 2011 (April 27, 2011) CEELOX INC. (Exact name of Registrant as Specified in its Charter) Nevada 000-53597 26-1319217 (State or other jurisdiction of (Commission File Number) (I.R.S.Employer incorporation or organization) Identification Number) 13976 Lynmar Blvd. Tampa, FL 33626 (Address of principal executive offices, Zip code) (813) 769-0918 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This Form 8-K and other reports filed by Ceelox, Inc., a Nevada corporation (the “Registrant”) from time to time with the Securities and Exchange Commission (collectively the “Filings”) contain or may contain forward-looking statements and information based upon the beliefs of, and currently available to, the Registrant’s management as well as estimates and assumptions made by the Registrant’s management. When used in the Filings the words “anticipate”, “believe”, “estimate”, “expect”, “future”, “intend”, “plan” or the negative of these terms and similar expressions and variations thereof as they relate to the Registrant or the Registrant’s management identify forward-looking statements. Such statements reflect the current view of the Registrant with respect to future events and are subject to risks, uncertainties, assumptions and other risk factors relating to the Registrant’s industry, the Registrant’s operations and results of operations and any businesses that may be acquired by the Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Although the Registrant believes that the expectations reflected in the forward-looking statements contained in the Registrant’s Filings are reasonable, the Registrant cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, the Registrant does not intend to update any of the forward-looking statements contained herein to conform these statements to actual results. Item 8.01 Other Events On April 27, 2011, the Company entered into a lock-up agreement with one of its shareholders for purposes of effecting a more orderly disposition of such shareholders shares of common stock.Pursuant to the lock-up agreements, such shareholder has agreed not to sell any of the 375,995 shares held by it for a period of 30 days.In exchange therefore, the Company has paid the shareholder $15,000 for a 30 day lock-up and the Company has the right to extend the lock-up period for an additional 30 days upon the payment of an additional $15,000 to the shareholder. On April 28, 2011, the Company entered into a lock-up agreement with two additional shareholders pursuant to which such shareholders have agreed not to sell any of the 170,291 shares held by them for a period of 60 days.In exchange therefore the Company has agreed to pay the shareholders an aggregate of $10,000.However, in the event that the Company introduces a third-party that offers to acquire the shares from the shareholders during the lock-up period at $0.45 per share and the shareholders reject such offer the shareholders shall not be entitled to the $10,000 payment. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CEELOX INC. Date: April 28, 2011 By: /s/ Gerry Euston Name: Gerry Euston Title: Chief Executive Officer -3-
